


110 HR 3802 IH: Toll Road Prohibition Act of 2007
U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3802
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Boswell (for
			 himself, Mr. Terry,
			 Mr. English of Pennsylvania,
			 Mr. Fortenberry, and
			 Mr. Peterson of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the collection of tolls on highways, bridges,
		  and tunnels constructed using Federal funds.
	
	
		1.Short titleThis Act may be cited as the
			 Toll Road Prohibition Act of 2007.
		2.Prohibition on
			 collection of tollsNotwithstanding any other provision of law,
			 after the date of enactment of this Act, no toll may be collected for the use
			 of a highway, bridge, or tunnel constructed (as defined in section 101 of title
			 23, United States Code) in whole or in part using Federal funds unless the
			 total amount of such Federal funds, including reasonable interest thereon, is
			 repaid to the United States from non-Federal sources.
		
